                Case 18-50968-BLS         Doc 49     Filed 04/06/21    Page 1 of 1


                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:
                                                                   Chapter 7
HERITAGE HOME GROUP LLC, et al.,
                                                                   Case No. 18-11736 (BLS)
                        Debtors.1
HERITAGE HOME GROUP LLC,

                        Plaintiff,

PNC BANK, NATIONAL ASSOCIATION, in its
capacity as pre-petition and post-petition lender,
                                                                   Adv. Pro. No. 18-50968 (BLS)
                        Plaintiff-Intervenor,

                v.

ANGELUS FURNITURE OUTLET, INC.,

                        Defendant.

                      MEDIATOR’S CERTIFICATE OF COMPLETION

                In accordance with this Court’s Order Approving Stipulation Governing

Mediation, dated December 7, 2020, the undersigned Mediator reports that this mediation was

not held on March 8, 2021 as the parties did not want to go forward with mediation. This matter

has not been resolved and should proceed to trial.

Dated: April 6, 2021                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                                   /s/ Derek C. Abbott
                                                   Derek C. Abbott (#3376)
                                                   1201 North Market Street
                                                   P.O. Box 1347
                                                   Wilmington, DE 19899-1347
                                                   Phone: (302) 351-9357
                                                   Facsimile: (302) 425-4664


1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s tax
         identification number, as applicable, are: Heritage Home Group LLC (9506); HH Global
         II B.V. (0165); HH Group Holdings US, Inc. (7206); HHG Real Property LLC (3221);
         and HHG Global Designs LLC (1150). The Debtors’ corporate headquarters is located at
         1925 Eastchester Drive, High Point, North Carolina 27265.
